LIVINGSTON, Chief Justice.
Haskel Johnson was convicted in the Circuit Court of Mobile County, Alabama, of the offense of receiving, etc., stolen property, knowing the same was stolen, and not having the intent to restore it to the owner.
He appealed to the Court of Appeals of this state, which affirmed the judgment of conviction.
Johnson has filed in this court his petition for writ of certiorari to the Court of Appeals to review and revise the opinion and judgment of the Court of Appeals.
The state has also filed a petition for a writ of certiorari wherein complaint is made of the action of the Court of Appeals in treating the case on its merits without first acting on the state’s motion to strike the transcript of the evidence and the state’s motion to strike the trial court’s order purporting to extend the time for filing the transcript of evidence, and to dismiss the appeal.
We conclude that there is no merit in Johnson’s petition for writ of certiorari, and the same is denied. Having denied Johnson’s petition, we also deny the state’s petition for writ of certiorari without considering it on its merits.
Both writs of certiorari denied.
LAWSON, STAKELY and MERRILL, JJ., concur.